Order entered June 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01689-CV

                          INWOOD NATIONAL BANK, Appellant

                                               V.

    WELLS FARGO BANK, N.A. AS TRUSTEE AND U.S. TRUST BANK, BANK OF
           AMERICA PRIVATE WEALTH MANAGEMENT, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04907

                                           ORDER
       On May 22, 2014, we ordered Sheretta Martin, Official Court Reporter of the 162nd

Judicial District Court, to file the record of the December 16, 2013 evidentiary hearing no later

than June 6, 2014. By letter dated May 30, 2014, Ms. Martin informed us that substitute reporter

Sasha Brooks had recorded that hearing, and Ms. Brooks would be preparing the record. Ms.

Martin did not provide the contact information for Ms. Brooks nor indicate additional time

would be needed to file the record.       To date, however, the record has not been filed.

Accordingly, we again ORDER Ms. Martin, as the official reporter, to file the record of the

December 16th hearing. See TEX. R. APP. P. 35.3(b). The record shall be filed no later than June

18, 2014.

                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE